Citation Nr: 1045973	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left flank, muscle group 
XX.

2.  Entitlement to service connection for sciatica nerve damage.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

 The Veteran served on active duty from October 1975 to October 
1978 and August 1979 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was last before the Board in April 2009 when it was 
remanded for further development, particularly to obtain records 
dated from January through March 1981 from the Naval Regional 
Medical Center in Jacksonville, FL, and to afford the Veteran a 
VA examination to address the severity of the disability involved 
in the present appeal.  That development was completed and the 
claim was readjudicated.  Accordingly, the matter is now ready 
for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008).

The issue of entitlement to service connection for sciatica nerve 
damage is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the relevant period, the residuals of a gunshot wound 
to the left flank, with injury to Muscle Group XX, have 
manifested without evidence of appreciable muscle loss or more 
than moderate impairment of muscle function; the residual 
scarring associated with this injury measures less than 39 square 
(sq) centimeters (cm) and has been asymptomatic in all respects.





CONCLUSION OF LAW

The criteria for a 20 percent, but no greater, evaluation for 
residuals of a gunshot wound to the left flank, muscle group XX, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 Diagnostic Code 5320 
(2010), 4.118, Diagnostic Codes 7801-7804 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In a case such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
The Veteran has not alleged any prejudice; thus that burden has 
not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the 
notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in 
February 2006, the Veteran was advised how to substantiate his 
claim for service connection, as well as his and VA's duties in 
developing the claim.  In June 2007, he was also provided notice 
as to the disability rating and effective date elements of his 
claim.  Dingess, supra.  Following this notice, his claim was 
readjudicated in an October 2007 Statement of the Case (SOC).  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The record also shows that VA has obtained the Veteran's service 
treatment records, VA records and records from Naval Regional 
Medical Center in Jacksonville, FL.  VA has assisted the Veteran 
in obtaining evidence, and obtained medical opinions as to the 
severity of his residuals of a gunshot wound to the left flank. 
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  To 
the extent that the VA examinations obtained prior to the Board's 
April 2009 remand are seen as inadequate, it is noted that the 
May 2010 examination ultimately identified the appropriate muscle 
group involved in the present appeal.  Accordingly, VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue addressed in this decision has been met.  38 
C.F.R. § 3.159(c)(4).

In short, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous ...."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also, with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.



Muscle disabilities will be evaluated under the following 
criteria:

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b)  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c)  For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles.  (i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) History 
and complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  (iii)  
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles.  (i)  Type of injury.  
Through and through or deep penetrating wound of short track from 
a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of in-
service treatment for the wound.  Record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3)  Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii)  History and complaint.  Service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  (iii)  
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

(4)  Severe disability of muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  (ii)  History and 
complaint.  Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  (iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C)  
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 4.56.

Diagnostic Code 5319 pertains to impairment of Muscle Group (MG) 
XIX, which functions to support and compress the abdominal wall 
and thorax; flexion and lateral motions of the spine; and 
synergists in strong downward movements of the arm.  It involves 
the muscles of the abdominal wall, comprising the rectus 
abdominus, external and internal obliques, the transversalis and 
the quadrates lumborum.  38 C.F.R. § 4.73, Diagnostic Code 5319. 

The Veteran's residuals of a gunshot wound to the left flank have 
been evaluated under Diagnostic Code 5319.  Under Diagnostic Code 
5319, a slight MG XIX injury warrants a noncompensable (zero 
percent) evaluation, a moderate injury warrants a 10 percent 
evaluation, a moderately severe injury warrants a 30 percent 
evaluation, and a severe injury warrants a 50 percent evaluation.   
38 C.F.R. § 4.73 (2010).

Diagnostic Code 5320 pertains to impairment of MG XX, which is 
the lumbar region of the spinal muscles.  The function of this 
muscle group is postural support of the body, as well as 
extension and lateral movements of the spine.  The sacrospinalis 
(erector spinae and its prolongations in the thoracic and 
cervical regions comprise the muscles of this group.  38 C.F.R. § 
4.73, Diagnostic Code 5320.

Under Diagnostic Code 5320, a slight MG XX injury warrants a 
noncompensable (zero percent) evaluation, a moderate injury 
warrants a 20 percent evaluation, a moderately severe injury 
warrants a 40 percent evaluation, and a severe injury warrants a 
60 percent evaluation.   38 C.F.R. § 4.73 (2010).

Facts and Analysis

A review of the Veteran's service treatment records shows that in 
January 1981 he was shot in the left flank during a robbery.  
Examination showed a bullet entrance wound in the left flank, 
3cm. above and 3cm. posterior to the left anterior superior iliac 
spine, with no exit wound.  The Veteran underwent surgery for 
this wound.  He was treated in March 1981 for granuloma of the 
sutures associated with this surgery and was thereafter 
discharged without apparent complications.  

In January 2006 the Veteran filed his claim and in May 2006 he 
was afforded a VA examination.  The report of this examination 
notes that the claims file and medical records were not available 
to the examiner; however, the report discloses that the examiner 
obtained a history of a gunshot wound to the left side of the 
abdomen, with subsequent hospitalization.  At the examination, 
the Veteran reported that this condition had been stable since 
its onset.  He was then taking etodolac as need for pain 
associated therewith.  Besides the history of in-service 
hospitalization and surgery, no other history of hospitalization 
was noted.  

The examiner noted that the wound was not a through-and-through 
injury and that the wound was not initially infected before 
healing.  The Veteran reported that the he had had "nerve and 
tendon" injuries from the gunshot wound.  During flare-ups the 
Veteran reported pain at a level of 9 1/2/10, with a frequency of 
occurring every 3 to 4 days and 2 to 3 hours in duration.  During 
these flare-ups the Veteran stated that he could not "do 
anything."  The Veteran reported uncertainty of movement, as 
well as pain.  He denied increased fatigability, weakness, 
decreased coordination and any other symptoms.  

Physical examination showed no loss of deep fascia or muscle 
substance, including atrophy.  There was no intramuscular 
scarring.  Muscle function was normal in terms of comfort, 
endurance and strength was sufficient to perform activities of 
daily living.  Also noted on examination was the presence of a  
1cm. entry scar, as well as a 25cm. midline surgical scar.  The 
scarring was not painful or adherent.  The entry wound was 
healed, hyperpigmented and non-tender.  There were no residuals 
of nerve, tendon or bone damage.  There was no limitation of 
motion of any joint limited by muscle disease or injury.  No 
muscle had been injured, destroyed or traversed.  

A radiology report associated with the examination notes no gross 
organomegaly; however, the report notes degenerative changes, an 
IVC filter and left hemiabdomen clips.  Residual stool in the 
colon was present and no dilated bowel loops were present.  The 
radiologic testing resulted in impressions of no bowel 
obstruction and post-surgical changes.  

The examiner diagnosed scar, status-post gunshot would left 
flank.  He found no significant effects on the Veteran's general 
occupation or daily activities.  

In August 2007 the Veteran was once again afforded a VA 
examination in furtherance of substantiating his claim.  The 
report associated with this examination notes that the Veteran's 
claims file and medical records were reviewed by the examiner.  
The examiner noted the aforementioned history of the 1981 gunshot 
wound and that at the time of the examination the Veteran 
reported that this condition had gotten progressively worse since 
its onset.  He particularly reported pain on his left flank and 
midsection since he was shot.  The Veteran was treating this 
condition with etodolac.  

The examiner noted the history of hospitalization and surgery 
during the Veteran's service.  No history of trauma to the 
muscles or of neoplasm was noted.  The examiner detailed that the 
left flank muscle was involved in the injury, caused by a small 
caliber bullet.  The Veteran offered a history of decreased 
coordination and increased fatigability, as well as weakness and 
uncertainty of movement.  He denied any other symptoms, but 
reported severe flare-ups every 2 to 3 weeks lasting 1 to 2 days 
in duration.  He described that during these flare-ups he 
"basically [could not] do anything."  He could not identify any 
alleviating or precipitating factors with respect to his provided 
history of flare-ups; yet, he did report relief with pain 
medication and rest. 

Physical examination showed that no muscle had been injured, 
destroyed or traversed.  There was no intermuscular scarring.  
Muscle function was normal in terms of comfort, endurance and 
strength sufficient to perform activities of daily living.  
Examination of the skin showed a non-tender 1 cm. x 1/2 cm. entry 
wound scar on the left flank, with no exit wound scar.  The scare 
was not painful or tender to touch.  It was not adherent.  Also 
present was a non-tender midline surgical scar of the abdomen 
measuring 25.5 cm. x 0.07 cm.  There were no residuals of nerve, 
tendon or bone damage.  There was no muscle herniation.  There 
was no loss of deep fascia or muscle substance.  The motion of 
any joint was not affected by muscle disease or injury.  

With respect to employment, the examiner noted that the Veteran 
was then currently employed in the housekeeping occupation.  He 
had been working in this field for 1 to 2 years and had missed 
less than 1 week of work over the last 12 month period due to 
lower abdomen pain.  The examiner summarized significant effects 
on the Veteran's general occupation with increased absenteeism.  
The examiner also sound severe effects on the Veteran's ability 
to do chores, exercise, engage in recreation and travel.  
Moderate effects on shopping, bathing, dressing, toileting and 
grooming were noted.  No effects on feeding were noted and the 
Veteran reported that he did not "do sports."  

Of record is an October 2007 addendum to a VA treatment record 
pertaining to a complaint of back pain.  This addendum notes that 
the Veteran then requested to be informed regarding coverage of 
medications and treatment related to his service-connected 
"condition of abdomen."  At this time, the Veteran related that 
his injury initially started when he was shot in the left lower 
quadrant.  He also described pain in his back, which made it 
difficult for him to perform his activities of daily living and 
job duties.  

In May 2010, pursuant to the Board's April 2009 remand, the 
Veteran was provided a VA examination.  The report associated 
with this examination notes that the claims file and medical 
records were reviewed by the examiner in conjunction therewith.  
The examiner outlined the aforementioned history of injury and 
specifically identified that MG XX on the left side was the 
muscle group involved.  The examiner noted that the gunshot wound 
was caused from a single bullet without explosive effect of a 
high velocity small missile.  There were no reports of prolonged 
infection and there were no signs thereof on objective 
examination at this time.  The examiner found no evidence of 
sloughing of the soft parts and related a history of 
hospitalization on one occasion for 2 to 3 weeks.  There was no 
uncertainty of movement.  With respect to whether the muscle 
injury resulted in the Veteran being unable to keep up with work 
requirements, the examiner noted that the Veteran had a separate 
spine condition making it impossible to delineate any separate 
effect from the gunshot wound.  There was no objective evidence 
indicating the track of the missile through one or more muscle 
groups.  There were no indications on palpation of loss of deep 
fascia or muscle substance compared with the sound side.  

At the examination, the Veteran offered a history of his gunshot 
would, and informed that he was thereafter hospitalized for about 
2 to 3 weeks.  He could not recall any complications while 
hospitalized, including infection.  He denied any new injury or 
surgery to the affected muscle group since his last VA 
examination.  He did, however, complain of pain of the left flank 
muscle and low back on a daily basis, with a shockwave of pain 
down the left leg.  He related that the left leg pain began in 
2002 or 2003.  The examiner noted that these complaints appeared 
to be related to a separate spine condition.  The Veteran also 
complained of weakness of the muscles in the back/flank and of 
the left side back/flank, as well as of giving out of the left 
leg.  The examiner noted that it appeared that any leg weakness 
would be separate from the separate spine condition.  The Veteran 
used etodolac, six times a day, with some relief.  

The examiner noted that the Veteran's usual occupations were home 
remodeling and housekeeping, and that he had last worked in 2007.  
The examiner found no effects of the Veteran's muscle condition 
on his usual occupation, except that he was slower in doing 
things and avoided lifting over 40 pounds.  Likewise, the 
examiner found no effects of this condition on daily activities, 
except that the Veteran was slower in doing things and avoided 
lifting over 40 pounds.  The examiner pointed out that it was not 
possible to separate out the effect from the Veteran's lumbar 
spine condition and his gunshot wound. 

The examiner also noted the scarring associated with the injury 
and related surgery.  In this regard, the scar of the left flank 
exhibited no tenderness or pain.  It was not ulcerated or broken 
down.  The scar was slightly indented and superficial; it was not 
adherent and caused no function loss/limitation of motion.  It 
exhibited no other symptoms and had no effects on the Veteran's 
activities of daily living or his occupation.  The entrance scar 
measured 1 cm. x 3 mm.  The scar of the abdomen likewise 
exhibited no tenderness, pain, ulcerations or skin breakdown.  It 
had no other symptoms and had no effect on the Veteran's 
occupation and activities of daily living.  The surgical scar 
measured 30 cm. x 1.2 cm. and was flat, dark and light.  It was 
not adherent and caused no function loss/limitation of motion.  
Neither scar exhibited tissue loss.  

With respect to muscle strength of MG XX, the Veteran was able to 
move muscle against strong resistance.  Muscle function exhibited 
no contracture and the muscle group was able to move through 
range of motion with endurance and strength.  There was no muscle 
herniation or deformity of bone under the affected muscle.  Nerve 
evaluation showed that sensation was intact to light touch and 
monofilament over the affected muscle. There was no joint 
involvement related to the affected MG.  

The examiner assessed status-post gunshot wound left flank and 
scarring on the abdomen from bullet removal.  The examiner 
highlighted that the Veteran had a separate condition of the 
lumbar spine, particularly disc disease and sciatica.  

Initially, the Board notes that the Veteran's disability has been 
evaluated under 38 C.F.R. § 4.73 Diagnostic Code 5319 and 
assigned a 10 percent disability evaluation for moderate 
impairment of MG XIX, based upon a slight disability of muscles.  
See 38 C.F.R. § 4.56(d)(1).  As noted above, recent VA 
examination has clarified that MG XX is the muscle group 
involved.  Accordingly, the Board finds that 38 C.F.R. § 4.73 
Diagnostic Code 5319, which provides for evaluation of MG XX, is 
the proper diagnostic code for application in the present case.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this regard, the Board notes that Diagnostic Code 5320 
provides a 20 percent evaluation for moderate impairment of MG XX 
in the lumbar region, the region affected in the current case.  A 
review of the evidence, outlined above, indicates that the 
Veteran's residuals of a gunshot wound to the left flank have 
manifested by moderate disability of muscles, particularly with 
residuals of debridement with lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
these muscles.  Accordingly, as the condition is properly 
characterized as moderate, a 20 percent evaluation is warranted 
under Diagnostic Code 5320.  38 C.F.R. § 4.73.  These findings 
have been constant throughout the applicable period.  Fenderson, 
supra.  

The Board does not, however, find that an evaluation in excess of 
20 percent is warranted.  A review of the evidence of record 
reveals that the Veteran's service-connected Muscle Group XX 
injury is primarily characterized by pain which is entirely 
consistent with moderate muscle injury and the current 20 percent 
rating.  Although the initial injury was clearly the result of a 
deep penetrating wound, the record fails to demonstrate loss of 
deep fascia or muscle substance or firm resistance of the 
muscles.  The evidence does not show ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  There is no evidence of flabby muscles in the 
wound area or that the muscles swell and harden abnormally in 
contraction.  Tests of strength have failed to reflect evidence 
of impairment.  In fact, examination clearly revealed the ability 
to move muscle against strong resistance, as well as essentially 
normal muscle function, despite the reported severe effects, 
including those on the Veteran's ability to do chores, exercise, 
engage in recreation and travel.  The objective findings carry 
greater weight than those reported by the Veteran.  In any case, 
the Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Schedule, but that findings sufficient to identify the disease 
and the resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  

In sum, the Veteran's residuals of a gunshot wound to the left 
flank, MG XX, have primarily manifested by subjective complaints 
of pain, fatigability, weakness and uncertainty of movement and 
have had moderate effects on the Veteran's employment and 
activities of daily living.  They have caused only moderate 
impairment of the muscles.  These findings have been constant 
throughout the applicable period.  Fenderson, supra.  
Consequently, a schedular evaluation in excess of 20 percent for 
injury to Muscle Group XX is not warranted.

Additionally, an increased or separate disability rating is not 
warranted for the Veteran's manifestations of lumbar spine 
limitation of motion at this time.  The rating criteria 
specifically provide for consideration of the cardinal signs and 
symptoms of muscle disability, i.e. loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 4.56.  
In this regard, the Board acknowledges the May 2010 VA examiner's 
notation that the effects of the Veteran's non-service-connected 
low back disability were indistinguishable from the residuals of 
the gunshot wound to MG XX.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be avoided.  
See 38 C.F.R. § 4.14 (2010).  The Board is mindful of this and 
has considered the totality of the Veteran's limitations, 
including those caused by his non-service-connected low back 
disability that overlap with the residuals of the gunshot wound 
to MG XX in evaluating the Veteran's disability under the 
criteria pertaining to evaluation of muscle disabilities, and 
particularly the cardinal signs and symptoms of disability.  See 
38 C.F.R. § 4.56, 4.73, Diagnostic Code 5320.  Moreover, on VA 
examination the Veteran's gunshot wound residuals of MG XX did 
not limit motion of the joints.  

However, if a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  
Accordingly, should the claim of service connection for a low 
back disability, remanded herein below be granted, evaluation 
under the diagnostic codes pertaining to the spine and nerves 
would be appropriate.  Accordingly, the Board finds that the 
present claim is not inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board also notes that the Veteran could be granted separate 
evaluations for scars not causing limitation of motion as a 
residual of the gunshot wound to muscle group XX.  In this 
regard, the Board has considered the potentially applicable 
diagnostic codes pertaining to scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804 (2008).  The Board also notes that VA 
recently amended the Schedule for Rating Disabilities by revising 
that portion of the schedule that addresses the skin, so that it 
more clearly reflects VA's policies concerning the evaluation of 
scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 
7800- 7805; however, the amendment is effective for claims filed 
on and after October 23, 2008. See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008).  A separate compensable evaluation is not 
warranted for the residual scarring of the Veteran's gunshot 
wound and surgery because neither scar measures 39 sq. cm. or 
more and has not manifested as unstable or painful on 
examination; they have been described as non-tender and 
asymptomatic consistently throughout the course of this clam and 
appeal.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected residuals of a 
gunshot wound to the left flank, MG XX, with the established 
criteria shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  It is noted in 
this regard that the criteria specifically provide for 
consideration of injury to MG XX causing moderate disability of 
muscles consistent with the cardinal signs and symptoms of muscle 
disability, such as impairment of coordination, etc., as well as 
the factors for evaluation of muscle disabilities.  See 38 C.F.R. 
§ 4.56.  Accordingly, the criteria reasonably describe the 
severity of the Veteran's service-connected disability.

In short, there is nothing in the record to indicate that the 
service-connected cluster headaches present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
ORDER

Entitlement to an initial evaluation of 20 percent, but no 
greater, for residuals of a gunshot wound to the left flank is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.


REMAND

In a January 2009 rating decision the RO denied the Veteran's 
claim for service connection of sciatica nerve damage; he was 
provided notice of this rating decision in February 2009.  The 
claims contains a statement from the Veteran signed December 21, 
2009, and received by the RO in January 2010, in which he 
expresses apparent disagreement with the denial of this claim.  
The claims file does not, however, contain a statement of the 
case (SOC) on this issue.  The Court has held that the filing of 
a NOD initiates the appeal process, and that the failure of the 
RO to issue an SOC is a procedural defect requiring a remand.  
See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the 
Board is required to remand this issue for issuance of a SOC. Id.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his 
representative, addressing the issue of 
entitlement to service connection of sciatica 
nerve damage.  The Veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  Then, only if the appeal is timely 
perfected, should the issue be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


